                                                                 1   ALVERSON TAYLOR & SANDERS
                                                                     LEANN SANDERS, ESQ.
                                                                 2   Nevada Bar No.: 000390
                                                                     COURTNEY CHRISTOPHER, ESQ.
                                                                 3
                                                                     Nevada Bar No.: 012717
                                                                 4   6605 Grand Montecito Parkway, Ste. 200
                                                                     Las Vegas, NV 89149
                                                                 5   Telephone: (702) 384-7000
                                                                     efile@alversontaylor.com
                                                                 6   Attorneys for Defendant
                                                                 7   NEVADA CVS PHARMACY, LLC
                                                                     dba CVS PHARMACY #8789
                                                                 8
                                                                 9                            UNITED STATES DISTRICT COURT
                                                                10                             FOR THE DISTRICT OF NEVADA
                                                                                                          *****
                                                                11
ALVERSON TAYLOR & SANDERS




                                                                      TONY LAMA,                                      Case No.: 2:18-cv-02006-RCJ-VCF
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                                                                        Plaintiff,
                                                                13
                                                                      vs.
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                14                                                     SUBSTITUTION OF ATTORNEYS
                                          LAWYERS




                                                                      NEVADA CVS PHARMACY, LLC, a Nevada
                                                                15    Limited Liability Company, dba CVS
                                                                      PHARMACY #8789; DOES I – X, and ROE
                                                                16    CORPORATIONS I – X, jointly and severally,
                                                                17
                                                                                          Defendants.
                                                                18    NEVADA CVS PHARMACY, LLC, a Nevada
                                                                      Limited Liability Company, dba CVS
                                                                19    PHARMACY #8789,
                                                                20
                                                                                        Third-Party Plaintiff,
                                                                21    vs.

                                                                22    INTERFACESERVICES, INC.; MATRIX
                                                                      FLOORS; DOES 1 – 10; and ROE
                                                                23    CORPORATIONS 1 – 10; inclusive,
                                                                24
                                                                                        Third-Party Defendants.
                                                                25   ///
                                                                26   ///
                                                                27   ///
                                                                28   ///

                                                                                                                  1                              CC-26521
1-22-2020
